       Case 3:18-cr-04268-DMS Document 85 Filed 12/01/20 PageID.167 Page 1 of 1
                                                                                     --~
 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    UNITED STATES OF AMERICA,                     Case No.: 18-CR-4268-DMS

 9                          Plaintiff,
10                                                  ORDER AND JUDGMENT OF
            V.                                      DISMISSAL
11
      RAYCHELL LAKISHA FLETCHER,
12
13                          Defendant.
14
           Upon application of the United States Attorney, with no opposition by defense
15
     counsel, and good cause appearing therefrom,
16
           IT IS HEREBY ORDERED that the Information in the above-captioned case be
17
     dismissed with prejudice as to Defendant RAYCHELL LAKISHA FLETCHER.
18
           IT IS FURTHER ORDERED that the bond previously posted by RAYCHELL
19
     LAKISHA FLETCHER shall be exonerated, and any future hearing date shall be vacated.
20
21
22         DATED: December / , 2020
23
                                                United States District Court Judge
24
25
26
27
28
